Citation Nr: 1138001	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  09-23 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder, claimed as generalized anxiety disorder.

3.  Entitlement to service connection for left ear hearing loss.  

4.  Entitlement to service connection for a bilateral hand disorder.

5.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1983 to February 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which found that new and material evidence had not been received to reopen service connection claims for bilateral hearing loss and for generalized anxiety disorder, and denied service connection for a bilateral hand disorder and for sinusitis.  The Veteran disagreed and perfected his appeal regarding these four issues.  

The Veteran testified before a RO hearing officer in a personal hearing held in May 2010 at the RO.  A transcript has been incorporated into the record.  In June 2011 the Veteran testified before the undersigned at a travel board hearing held at the RO.  A transcript of this hearing has been incorporated into the record.  The undersigned granted a request to keep the record open for 30 days to allow for the submission of more evidence; however no additional evidence was received.

In consideration of the Veteran Claims Court decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, any reported symptoms, and the other information of record), the Board has recharacterized the veterans's service connection claim for generalized anxiety disorder as is now stated on the first page.

The issue of service connection for a headache disorder has been raised by the record (See May 2010 RO hearing transcript), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for left ear hearing loss, a bilateral hand disorder, and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for hearing loss in an unappealed October 1998 rating decision. 

2.  The evidence associated with the claims file subsequent to the October 1998 rating decision does not relate to an unestablished fact necessary to establish a service connection claim for a right ear hearing loss disorder, or raise a reasonable possibility of substantiating the same. 

3.  The RO denied service connection for a left ear hearing disorder, claimed as a bilateral hearing disorder, in an unappealed October 1998 rating decision. 

4.  Evidence added to the record since the October 1998 rating decision raises a reasonable possibility of substantiating a claim for service connection for a left ear hearing disorder.  

5.  The RO denied service connection for a generalized anxiety disorder in an unappealed August 1991 rating decision. 

6.  The evidence associated with the claims file subsequent to the August 1991 rating decision does not relate to an unestablished fact necessary to establish a service connection claim for an acquired psychiatric disorder, or raise a reasonable possibility of substantiating the same. 


CONCLUSIONS OF LAW

1.  The October 1998 rating decision, in which the RO denied service connection for a right ear hearing loss disorder, claimed as a bilateral hearing loss disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011). 

2.  The evidence received subsequent to the October 1998 rating decision denying service connection for a right ear hearing loss disorder is not new and material, and the claim for service connection for a right ear hearing loss disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).      

3.  The October 1998 rating decision, in which the RO denied service connection for a left ear hearing loss disorder, claimed as a bilateral hearing loss disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011).     

4.  New and material evidence having been submitted since the October 1998 rating decision, the criteria to reopen the claim for service connection for a left ear hearing loss disorder have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011). 

5.  The August 1991 rating decision, in which the RO denied service connection for generalized anxiety disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011). 

6.  The evidence received subsequent to the August 1991 rating decision denying service connection for a generalized anxiety disorder is not new and material, and the claim for service connection for an acquired psychiatric disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Because the result of the matter decided today, to reopen the Veteran's claim for entitlement to service connection for left ear hearing loss, is favorable to the Veteran, any defect in notice cannot be prejudicial to the Veteran.  Hence, no further discussion regarding VA's duties to notify and assist need be undertaken at this time with regard to the claim to reopen service connection for left ear hearing loss. 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

In this case, with regard to the right ear hearing loss disorder, claimed as bilateral hearing loss, and with regard to generalized anxiety disorder, the notice letters provided to the Veteran in December 2007, and in June 2008, included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claims were previously denied.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denials. 

With respect to the Dingess requirements, in December 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal. 

The Board also notes that, in the present case, proper notice was issued prior to the August 2008 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Based on the above, any potential notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, any presumption of prejudice is rebutted.  For this reason, no further development is required regarding the duty to notify. 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

First, the RO has obtained outpatient treatment records from the Waco VAMC.  Further, the Veteran has not reported private outpatient treatment records.  See Transcript, p. 10.  Therefore, the available records and medical evidence have been obtained already in order to make adequate determinations as to these claims.

Next, specific VA medical opinions with regard to the right ear hearing loss disorder or the generalized anxiety disorder claims are not needed to consider whether the Veteran has submitted new and material evidence but, rather, the Board has reviewed all the evidence submitted to the claims file since the last final denials and has determined, as discussed below, that new and material evidence has not been submitted; therefore the claims are not reopened.  Therefore, a remand for VA opinions is not warranted.  See 38 C.F.R. § 3.159(c)(4)(iii) (2010). 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims regarding right ear hearing loss and generalized anxiety disorder that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  This requirement has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Right and Left Ear Hearing Loss, Claimed as Bilateral Hearing Loss

In an August 1986 rating decision, the RO denied service connection for bilateral hearing loss because service treatment records had no evidence of hearing loss.  The Veteran did not initiate an appeal of this decision within one year, so the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran submitted a claim seeking to reopen service connection for bilateral hearing loss in April 1998.  In an October 1998 rating decision, the RO denied service connection for bilateral hearing loss because the evidence failed to establish the objective presence of hearing loss.  The Veteran did not initiate an appeal of this decision within one year so the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

The Board notes that in November 1998 the Veteran submitted another claim seeking to reopen the claim for service connection for bilateral hearing loss.  The RO issued a March 1999 rating decision that did not list or discuss the issue of reopening the claim for service connection for bilateral hearing loss.  Though the Veteran submitted an April 1999 notice of disagreement (NOD) that listed "all" of the denials ever issued by the RO with which he disagreed, to include bilateral hearing loss, in June 1999 he withdrew the NOD by means of a statement signed by his representative.  As the October 1998 rating decision was the last rating decision that discussed the claim for bilateral hearing loss, the Board finds that the October 1998 rating decision was the last, final denial.  The Veteran subsequently requested that his claim be reopened in November 2007.  

The evidence of record at the time of the October 1998 rating decision included service treatment records, VA treatment records, scattered between 1986 and 1998, VA examination reports, afforded for other service-connected disabilities, in addition to private treatment records.  Throughout this evidence, the only post-service reference to hearing loss was an April 1996 reported by the Veteran to VA clinicians that he was hearing impaired, which was dated the same month as a VA general medical examination in which the Veteran denied a history of hearing loss.

Turning to the evidence which has been received since the October 1998 decision, the Board notes that newly received evidence includes private treatment records dated from 1997 to 2000, VA treatment records dated throughout 1999, 2000, 2007, and 2008, lay statements of the Veteran, and private treatment records as received from the Texas Department of Criminal Justice (TDCJ), dated between 2003 and 2007, and the Veteran's testimony before the RO hearing officer in 2010, and before the undersigned in June 2011.  

All of this evidence is new, in that it was not previously submitted at the time of the October 1998 denial.  

Additionally, with regards to the claimed left ear hearing loss disorder, the newly submitted evidence is not cumulative and redundant of evidence already of record, as the newly submitted evidence contains references to left ear hearing loss.  Within the private treatment records was a February 1998 complaint that the Veteran could not hear, and in March 1998 this was getting worse, on the left side.  The private physician referred him to an ENT (ears, nose, and throat) specialist.  An April 1998 treatment entry indicated only that the ENT was helpful.  The VA treatment reports dated in 1999 include a May 1999 complaint of an inability to hear in the left ear.  The VA clinician assessed impaired hearing "lt."  In October 1999, the Veteran again complained of hearing loss in the left ear, and in November 1999, the VA clinician assessed, again, impaired hearing "lt."  This private and VA medical treatment suggests objective evidence of left ear hearing loss.  No such evidence was of record at the time of the prior denial, when the RO found no evidence of any hearing loss.  As this is evidence of an objective assessment of left ear hearing loss, it is material, as it bears directly and substantially upon the specific matter under consideration.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  Therefore the claim seeking entitlement to left ear hearing loss must be reopened.  The appeal is granted to this extent, only. 

Regarding the claimed right ear hearing loss, a complete review of all the medical evidence finds only the references to left ear hearing loss, discussed above.  Again, while all of the VA and private treatment reports were new to the record following the last denial in 1998, no treatment report included an assessment or impression of right ear hearing loss.  As well, even the Veteran's lay statements and testimonies that discuss his hearing loss in general attribute the hearing loss to his service.  These statements are not new, as that is the essence of his claim, and the service treatment reports were reviewed and considered previously.  As the Veteran's claim for right ear hearing loss, claimed as bilateral hearing loss, was denied for a lack of objective evidence of any hearing loss, and as no evidence submitted included an objective assessment of right ear hearing loss, the newly submitted evidence is not material to the claim for right ear hearing loss.  Further, this evidence, by itself or in connection with evidence previously assembled, does not raise a reasonable possibility of substantiating the claim.  Therefore the appeal seeking to reopen the claim of entitlement to right ear hearing loss is denied.   

An Acquired Psychiatric Disorder, claimed as Generalized Anxiety Disorder

In a January 1990 rating decision, the RO denied service connection for a generalized anxiety disorder because there was no basis for service connection.  The rating decision noted service treatment records had no evidence of complaints or treatment and the November 1989 VA examiner did not attribute the assessed generalized anxiety disorder to service.  The Veteran did not initiate an appeal of this decision within one year, so the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran submitted a claim seeking to reopen service connection for a nervous disorder in August 1991.  In an August 1991 rating decision, the RO denied service connection for a generalized anxiety disorder because there was no new evidence submitted.  The Veteran did not initiate an appeal of this decision within one year so the decision became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103. 

The evidence of record at the time of the August 1991 rating decision included service treatment records, which contain no mention or complaint or treatment of anxiety or panic attacks, VA treatment records, which included an August 1988 assessment of anxiety and complaints dated throughout 1989 for anxiety and panic attacks, the Veteran's September 1988 RO hearing testimony in which he reported being treated at VA for stress and anxiety, and a November 1989 VA general medical examination, which included a psychiatric consultation that assessed a generalized anxiety disorder, moderate.  

The evidence of record submitted after the August 1991 rating decision included private treatment records dated in 1992, VA treatment records dated throughout 1993, 1994, 1996, 1999, 2000, 2007, and 2008, lay statements by the Veteran to include his testimony before the RO hearing officer in 2010 and before the undersigned in 2011, private treatment records dated throughout 1997 to 1998, and 2000, and private treatment records from the TDCJ dated from 2003 to 2007.

All of this evidence is new, in that it was not before agency decision makers in August 1991.  However, none of the evidence is material.  The private treatment records, from various private clinicians, including those from the TDCJ, do not mention any complaints or treatment of anxiety or generalized anxiety disorder or panic attacks.  VA treatment records dated in 2008 did include his report of depression and a June 2008 VA psychiatry evaluation.  However, the June 2008 VA clinician assessed an adjustment disorder, and made no reference to the Veteran's service other than to note that he served and his duties.  Instead, the June 2008 VA clinician attributed the adjustment disorder to his then current life stresses, which included being recently released from jail.  That the Veteran had a previous diagnosis of an acquired psychiatric disorder, then generalized anxiety disorder, was evidence already before the RO for its initial denial of the claim in January 1990.  Therefore, another diagnosis of an acquired psychiatric disorder, now adjustment disorder, though new, is not material.  Further, the VA clinician did not attribute the adjustment disorder, or the earlier report of depression, to the Veteran's service, but his current state of life.  Therefore, the 2008 assessment of an adjustment disorder is not material evidence that raises a possibility of substantiating the claim, as the 2008 assessment of an adjustment disorder did not include any evidence of a relationship to service.

As well, the Veteran's statements in 2008, and his testimony before the RO hearing officer in 2010, in addition to his testimony before the undersigned, appeared to include his theory that he had been misdiagnosed with anxiety disorder, and that his actual disorder was difficulty breathing from the claimed sinusitis.  To the extent that this lay statement evidence attributes an acquired psychiatric disorder to service, this is redundant, as the Veteran's claim has been that he experienced panic attacks in service.  To the extent that it appears that the Veteran is claiming he never had an anxiety disorder at all, such statements are not evidence that is material or that raises a reasonable possibility of substantiating the claim for service connection of an acquired psychiatric disorder.  Further, this evidence, by itself or in connection with evidence previously assembled, does not raise a reasonable possibility of substantiating the claim.  Therefore the appeal seeking to reopen the claim of entitlement to an acquired psychiatric disorder, claimed as generalized anxiety disorder, is denied.     

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left ear hearing loss disorder is reopened.

New and material evidence having not been submitted, the claim of entitlement to service connection for a right ear hearing loss disorder is denied.  

New and material evidence having not been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as generalized anxiety disorder, is denied.  


REMAND

In his testimony before the undersigned, the Veteran reported receiving recent treatment for his bilateral hand disorder at the VA medical facility in Waco, and he made statements indicating that a diagnosis had been reached as to the nature of the disorder.  See Transcript, pp. 20-23.  As the last VA treatment report of record, for the treatment of any disorder, is dated August 2008, any outstanding VA treatment reports that pertained to treatment for the claimed bilateral hand disorder must be obtained and included in the record, or otherwise accounted for.  

The Board also notes that in June 2011 the Veteran submitted a VA Form 21-4142, to request treatment records from the TDCJ for his bilateral hand disorder.  While the record is not clear whether this June 2011 form was ever mailed to the TDCJ, the Board notes that in 2008, the same request was mailed to the TDCJ, and that that entity responded in February 2008 with the copies of treatment records dated from 2003 to 2007.  As these private treatment records are already in the claims file, the Board will not remand to request them again.

Finally, with regard to the claim seeking service connection for a bilateral hand disorder, the Board acknowledges that it must consider all theories of entitlement raised by the record.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  The Veteran is currently service connected for a lumbosacral strain with degenerative changes, evaluated as 20 percent disabling.  The Veteran reported that his bilateral hand disorder, characterized by numbing and tingling, was related to his service-connected lumbosacral strain.

With regard to secondary service connection, a disability can be service connected if it is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b); see also 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate the secondary disorder with the service- connected disability).  Therefore, should the added VA treatment records include an assessment or diagnosis of a bilateral hand disorder, adjudication of this claim must consider whether any assessed bilateral hand disorder is approximately due to or the result of a service-connected disability.   

As well, during the Veteran's testimony, he described at length what appeared to be recurrent treatment for his claimed sinusitis disorder.  Giving every benefit of the doubt to the Veteran, the Board will order that all VA treatment reports that may pertain to sinusitis or breathing difficulties, be obtained and included in the claims file.  

Finally, with regards to the claim seeking service connection for a left ear hearing disorder, the Board notes that in 1999, VA clinicians included in their impressions of the Veteran the assessment of hearing loss, apparently in the left ear.  As VA clinicians did assess the Veteran with left ear hearing loss in 1999, the Veteran is to be afforded a VA audio examination for the purpose of obtaining an opinion regarding the etiology of any left ear hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and include in the record all pertinent treatment reports for the Veteran from the VA medical facility in Waco, Texas, from August 2008 to the present.  Document any negative searches for the record.  

2.  Schedule the Veteran for a VA audiological examination to determine the presence and etiology of any current left ear hearing loss.  All pertinent symptomatology and findings should be reported in detail, and the examiner should note in the record his/her review of the claims file.  After examining the Veteran and reviewing his medical history, the examiner should state whether it is at least as likely as not that the Veteran exhibits any current left ear hearing loss.  For any disability identified, the examiner should state whether it is at least as likely as not that such a disability had its onset during active military service.  The examiner should provide a complete rationale for all conclusions reached.  If the examiner determines that the requested opinion cannot be provided without resort to mere speculation, the examiner is asked to discuss why such an opinion is not possible.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, the RO should readjudicate the claims of service connection for a bilateral hand disorder, to include as due to a service-connected lumbosacral strain with degenerative changes, sinusitis, and left ear hearing loss.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


